755 N.W.2d 637 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Damingo F. BOURGEOIS, a/k/a Damingo Fleecion Bourgeios, a/k/a Damingo Fleecion Bourgeois, a/k/a Damngo Fleecaion Bourgeois, a/k/a Dean Bourgeois, a/k/a Deron Short, a/k/a Domingo Feleciano Bourgeois, a/k/a Taijon Bourgeois, a/k/a Willie B. Jones, a/k/a Willie Jone, Defendant-Appellant.
Docket No. 136793. COA No. 278278.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the May 6, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.